DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Prior art of record taken alone or in combination failed to disclosed video data generation method comprising: a frame rate determination step of determining a frame rate of the video data; a code amount determination step of determining a target code amount that can be used in each frame of the video data; and an encoding step of performing the generation processing for generating the video data according to the frame rate determined in the frame rate determination step and the code amount determined in the code amount determination step, wherein when the frame rate of the video data is changed from a first frame rate to a second frame rate lower than the first frame rate in a first frame in the frame rate determination step, in the code amount determination step, at least a target code amount in a frame immediately before the first frame is made smaller than when the frame rate is not changed from the first frame rate to the second frame rate in the first frame, and a target code amount in the first frame is made greater than when the frame rate is not changed from the first frame rate to the second frame rate in the first frame.

Claims 10-11 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should" preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647